     2:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 1 of 15 Page ID #:284




1

2
3
4
5
6
7                          TJNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
      CITYSCAPE RENTALS,LLC,a                    Case No. 2:19-cv-01886-DSF-E
10    California limited liability company,      Assigned to Hon. Dale S. Fischer
11                Plaintiffs,                    STIPULATED PROTECTNE
                                                 ORDER
12          vs.
13    TRAVELERS CASUALTY
      INSURANCE COMPANY OF
14    AMERICA• YOUNG &                           Complaint Filed: February 6,2019
      ASSOCIA'~ES; LARRY BALE an
15    individual; and,DOES 1 throug~i 20,        Action Removed: March 14, 2019
      inclusive,                                 Trial Date: None Set
16                      Defendants.
17
18
19
20
21
22
23    1.     A.PURPOSES AND LIMITATIONS
24          Discovery in this action is likely to involve production of confidential,
25    proprietary or private information for which special protection from public
26    disclosure and from use for any purpose other than prosecuting this litigation may
27    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28    enter the following Stipulated Protective Order. The parties acknowledge that this
     2:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 2 of 15 Page ID #:285




1    Order does not confer blanket protections on all disclosures or responses to
2    discovery and that the protection it affords from public disclosure and use extends
3    only to the limited information or items that are entitled to confidential treatment
4     under the applicable legal principles.
5           B. GOOD CAUSE STATEMENT
6           This action is likely to involve commercial, financial,technical and/or
7     proprietary information for which special protection from public disclosure and
8     from use for any purpose other than prosecution ofthis action is warranted. Such
9     confidential and proprietary materials and information consist of, among other
10    things, confidential business or financial information, information regarding
11    confidential business practices, or other confidential commercial information
12    (including information implicating privacy rights ofthird parties), information
13    otherwise generally unavailable to the public, or which may be privileged or
14    otherwise protected from disclosure under state or federal statutes, court rules, case
15    decisions, ~r common law.. Accordingly, to expedite the flow ofinformation,to
16    facilitate the prompt resolution of disputes over confidentiality of discovery
17    materials, to adequately protect information the parties are entitled to keep
18    confidential, to ensure that the parties are permitted reasonable necessary uses of
19    such material in preparation for and in the conduct oftrial, to addxess their handling
20    at the end ofthe litigation, and serve tie ends ofjustice, a protective order for such
21    information is justified in this matter. It is the intent ofthe parties that information
22     will not be designated as.confidential for tactical reasons and that nothing be so
23     designated without a ggod faith belief ghat it has been maintained in a confidential,
24     non-public manner, and there is good cause why it should not be part ofthe public
25     record ofthis. case.
26           C.t~CKNOWLEDG1ViENT ~JF PROCEDURE FOR FILING UNDER SEAL
27            .The parties further acknowledge,ss set forth in Section 12.3, below,that this
28     Stipulated.Protective Order does not entitle them to file confidential information
                                                 2
     :19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 3 of 15 Page ID #:286




i    under seal; Local Civil Rule 79-5 ~~•Cs lbrth the procedures that must be followed
2    and the standards that will be applied when a party seeks permission from the court
3    to file material under seal.
4          There is a strong presumption that the public has a right of access to judicial
5    proceedings and records in civil cases. In connection with non-dispositive motions,
6    good cause must be shown to support a filing under seal. See Kamakana v. City and
7    County ofHonolulu,447 F.3d 1172, 1176(9th Cir. 2006),Phillips v. Gen. Motors
8    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002),Makar-Wedbon v. Sony Electrics,
9    Inc., 187 F,R.D. 576,577(E.D. `Vis. 1999)(even stipulated protective orders
l0   require good cause showing), and a specific showing of good cause or compelling
11   reasons with proper evidentiary support and legal justification, must be made with
12   respect to Protected Material that a party seeks to file under seal. The parties' mere
13   designation ofDisclosure or Discgvery Material as CONFIDENTIAL does not--
14   without the submission of competent evidence,by declaration, establishing that the
15   material.sought to be filed under seal qualifies as confidential, privileged, or
16   otherwise protectable--constitute good cause.
17          Further,~if a party requests sealing related to a dispositive motion or trial, then
18   compelling reasons, not only.good cause, for the sealing must be shown, and the
19   relief sought shall be narrowly tailored to serve the specific interest to be protected.
20   See Pintos v, Pack Creditors Assn,605 F.3d 665s 677-79(9th Cir. 2010). For
2~   each item or type ofinformation,,document, or tl~ing sought to be filed or introduced
22   under seal in connection with a dispositive motion or trial, the party seeking
23   protection must articulate compelling reasons, supported by specific facts and legal
24   justification, for the requested sealing order. Again, competent evidence supporting
25   the application to file documents under seal must be provided by declaration.
26          Any document that is not confidential, privileged, or otherwise protectable in
27   its entirety will not be filed under seal ifthe confidential portions can be redacted.
28   If documents can be redacted,then a redacted version for public viewing, omitting
                                                  3
     :19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 4 of 15 Page ID #:287




 1   only the confidential, privileged, or otherwise protectable portions ofthe document,
2    sha11 be filed. Any application that seeks to file documents under seal in their
3    entirety should include an explanation of why redaction is not feasible.
4    2.    DEFII~IITIONS
5          2.1    Action: Cityscape Rentals, LLC v. T3Maveders Casualty Insurance
6    Comparry ofAmerica, et al., United States District Court for the Central District of
7    California, Case No. 2:19-cv-01886-DSF-E.
8          2.2    Challen~~,Party: a Party that challenges the designation of
9    information or items under this Order.
10         2.3    "CONFIDENTIAL"Information or Items: information (regardless of
11   how it is generated, stored or maintained)or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14         2.4    Counsel: Outside Counsel of Record and House Counsel(as well as
15   their support sta.f~.
16         2.5    Desig~atin~Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   "CONFIDENTIAL."
19         2.6    Disclosure or Discovery Material: all items or information, regardless
20   ofthe medium or manner in which it is generated, stored, or maintained(including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22   generated in disclosures or responses to discovery in this matter.
23          2.7   Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26          2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel ofRecord or any other outside
28   counsel.
                                                4
Cas~~2:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 5 of 15 Page ID #:288




 1          2.9    Non-P      :any natural person, partnership, corporation, association or
 2    other legal entity not named as a Pariy to this action.
 3          2.10 Outside Counsel ofRecord: attorneys who are not employees ofa
 4    party to this Action but are retained to represent or advise a party to this Action and
 5    have appeared in this Action on behalf ofthat party or are affiliated with a law firm
 6    that has appeared on behalfofthat party, and includes support staff.
 7          2.11 Part : any party to this Action, including all of its officers, directors,
 8    employees, consultants, retained experts, and Outside Counsel ofRecord(and their
 9    support staffs).
10          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11    Discovery Material in this Action.
12          2.13 Professional ~lendors: persons or entities that provide litigation
 13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14   demonstrations, and o~gani~ing, storing, or retrieving data in any form or medium)
 13   and their employees and subcontractors.
 16          2.14 Protected Material: any Disclosure or Discovery Material that is
 17   designated as "CONFIDENTIAL."
 18          2.15 ReceivingParty: a Party that receives Disclosure or Discovery
 19   Material from a Producing Party.
 20   3.     SCOPE
 21          The protections conferred by this Stipulation and Order cover not only
 22   Protected Material(as defined abo~~e), but also(1)any information copied or
 23   extracted from Protected Material;(2)all copies, excerpts, summaries, or
 24   compilations ofProtected Materiel; and(3)any testimony, conversations, or
 25   presentations by Parties or their Counsel that might reveal Protected Material,
 26          Any use ofProtected Material,at trial shall be governed by the orders ofthe
 27   trial judge. This Order does not govern the use ofProtected Material at trial.
 28   ///
C•        19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 6 of 15 Page ID #:289




     1    4.    DURATION
     2          Once a case proceeds to trial, information that was designated as
     3    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
     4    as an exhibit at trial becomes public and will be presumptively available to all
     5    members ofthe public, including the press, unless compelling reasons supported by
     6    specific factual findings to proceed otherwise are made to the trial judge in advance
     7    ofthe trial. See Kamakana,447 F.3d at 1180-81 (distinguishing "good cause"
     8    showing for sealing documents produced in discovery from "compelling reasons"
     9    standard'when merits-related documents are part of court record). Accordingly,the
 10       terms ofthis protective order do not extend beyond the commencement ofthe trial.
 11       5.    DESIGNATING PROTECTED MATERIAL
 12             5.1    Exercise of Restraint and Care in Designatin~Protected Material.
 13             Each Party or Non-Party that designates information or items for protection
 14       under this Order must take care to limit any such designation to specific material
 15       that qualifies under the.appropriate standards. ,The Designating Party must
     16   designate for protection only those parts of material., documents,items or oral or
     17   written communications that qualify so that other portions ofthe material,
     18   documents, items or communications for which protection is not warranted are not
     19   swept unjustifiably within the ambit of.this Order.
 20              Ifit comes to a Designating Party's attention that information or items that it
     21   designated fox protection dp not qualify for protection,that Designating Party must
     22   promptly notify all other Parties that it is witl~drawing the inapplicable designation.
     23          5.2 ~ Manner and Timin~ofDesi n~alions. Except as otherwise provided in
     24   this Order(see, e.g., second paragraph ot'section ~.2(a) below),or as otherwise
     2S    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
     26    under this Order must be clearly so designated before the material is disclosed or
     27    produced.
     28          Designation in conformity with this Order requires:
                                                      G~
:as~~2:19-cv-01886-DSF-E Document 21 Filed,l2/23/19 Page 7 of 15 Page ID #:290




 1            (a) for in#'ormation in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretxial or trial
3    proceedings),that the Producing Party affix at a minimum,the legend
4    "CONFIDENTIAL"(hereinafter"CONFIDENTIAL legend"), to each page that
5    contains protected material. If only a portion ofthe material on a page qualifies for
6    protection, the Producing Party also must clearly identify the protected portions)
7    (e.g., by making appropriate markings in the margins).
 8          A Party or Non-Party that makes original documents available for inspection
 9   need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all ofthe material made available for inspection sha11 be
12   deemed "CONFIDENTIAL." After the inspecting Party has identified the
13   documents it wants copied,and produced,the Producing Party must determine which
14   documents, or portions thereof, qualify for protection under this Order. Then,
15   before producing the specified documents,the Producing Party must affix the
16   "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
17   portion ofthe mQterial on a page qualifies for protection, the Producing Party also
18   must cleaxly identify the protected portions)(e.g., by making appropriate maxlcings
19   in the margins).
20             (b) for testimony given in depositions that the Designating Party identifies
21   the Disclosure or Discovery Material on the record, before the close ofthe
22    deposition all protected testimony.
23             (c) for information produced in some form other than documentary and
24   for any other tangible items, that the Producing Party affix in a prominent place on
25    the exterior ofthe container or containers in which the information is stored the
26 ~ legend "CONFIDENTIAL." If only a portion or portions ofthe information
27    warrants protection, the Producing Party, to the extent practicable, shall identify the
28 . protected portion(s).
                                                 7
     2:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 8 of 15 Page ID #:291




1           5.3      Inadvertent Fail~.res t~ Desi~tnate. Iftimely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive
3    the Designating Party's right to secure protection under this Order for such material.
4     Upon timely correction of a designation,the Receiving Party must make reasonable
5     efforts to assure that the material is treated in accordance with the provisions of this
6     Order.
7     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
8           6.1      Timing of Challenges. Any Party may challenge a designation of
9     confidentiality at any time that is consistent with the Court's Scheduling Order.
to           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
11    resolution process under.Loca1 Rule 37.1 et seq.
12           6.3     The burden of persuasion in any such challenge proceeding sha11 be on
13    the Designating Party. Frivolous challcnges, and those made for an improper
14    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
is    parties) may expose the Challenging Party to sanctions. Unless the Designating
16    Party has waived or withdrawn the confidentiality designation, all parties shall
17    continue to afford the material in question the level of protection to which it is
18    entitled under the Producing Party's designation until the Court rules on the
19    challenge.
20    7.       ACCESS TO AND USE OF PROTECTED MATERIAL
21             7.1    Basic Principles. A Receiving Paxty may use Protected Material that is
22     disclosed or produced by angther Party or by a Non-Party in connection with this
23     Action only for prosecuting, defending or attempting to settle this Action. Such
24     Protected Material maybe disclosed only to the categories of persons and under the
25     conditions described in this Qrder.. When the Action has been terminated, a
26     Receiving Party must comply.,with tie provisions ofsection 13 below(FINAL
27     DISPOSITIOTT}.
28             Protected Material must be stored and maintained by a Receiving Party at a
                                                  8
     2:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 9 of 15 Page ID #:292




1    location and in a. secure inar~~r that insures that access is limited to the persons
2    authorized under this Order.
3           7.2   Disclosure of"CONFIDENTIAL"Information or Items. Unless
4    otherwise ordered by the court or permitted in writing by the Designating Party, a
5    Receiving Party may disclose any information or item designated
6    "CONFIDENTIAL" only to:
7             (a) the Receiving party's Outside Counsel of Record in this Action, as
8     well as employees ofsaid Outside Counsel ofRecord to whom it is reasonably
9     necessary to disclose the information for this Action;
10            (b) the officers, directors, and employees(including House Counsel) of
11    the Receiving Party to whom disclosure is reasonably necessary for this Action;
12            (c) Experts(as defined in this Order)ofthe Receiving Party to whom
13    disclosure is reasonably ~ece~sary for this Action and who have signed the
14   "Acknowledgment and Agreement to Be Bound"(Exhibit A);
15            (d) the court and its personnel;
16            (e) court reporters and their staff;
17            (~ professional jury or trial consultants, mock jurors, and Professional
18    Vendors to whom disclosure is reasonably necessary for this Aotion and who have
19    signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
20            (g) the author or recipient ofa document containing the information or a
21    custodian or other person who otherwise possessed or knew the information;
22             (h) during their depositions, witnesses, and attorneys for witnesses, in the
23    Action tQ whom disclosure is reasonably necessary provided:(1)the deposing party
24    requests that the witness sign the form attached as Exhibit 1 hereto; and(2)they will
25    not be permitted to keep any confidential information unless they sign the
26   "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
27    agreed by the Designating Party or ordered by the court. Pages oftranscribed
28    deposition testimony or exhibits to depositions that reveal Protected Material may
                                                  D
Case :19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 10 of 15 Page ID #:293




  1     be separately bound by the cc ui~; reporter and may not be disclosed to anyone except
  2     as permitted under this Stipulated Protective Order; and
  3             (i) any mediator or settlement officer, and their supporting personnel,
  4     mutually agreed upon by any ofthe parties engaged in settlement discussions.
  5     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  6           IN OTHER LITIGATION
  7           Ifa Party is served with a subpoena or a court order issued in other litigation
  8     that compels disclosure of any information or items designated in this Action as
  9     "CONFIDENTIAL," that Party must:
 10             (a) promptly notify in writing the Designating Party. Such notification
 11     shall include a copy ofthe subpoena or court order;
 12              (b) promptly no+~ify in writing the party who caused the subpoena or order
 13     to issue in the other.litigation.that some or all ofthe material covered by the
 14     subpoena or order is subject to this Protective Order. Such notification shall include
 15     a copy ofthis Stipulated Protective Order; and
  16             (c) cooperate with respect to all reasonable procedures sought to be
  1'~    pursued by the Designatvng Party whose Protected Material may be affected.
  18           Ifthe Designating Party timely seeks a protective order, the Party served with
  19     the subpoena or court order, shall not produce any information designated in this
  20     action as"CONFIDENTIAL" before a determination by the court from which the
  21     subpoena or order issued, unless tie Party has obtained the Designating Party's
  22     permission. The Designating Party shall bear the burden and expense ofseeking
  23     protection in that court ofits confidential material and nothing in these provisions
  24     should be construed as authorizing or encouraging a Receiving Party in this Action
  2S     to disobey a lawful directive from another court.
  26     9.     ANON-PARTY'S PROTECTED 1VIATERIAL SOUGHT TO BE
  27           PRODUCED IN 'T~IIS LITIGATION
  28              (a) The terms ofthis Order are applicable to information produced by a
                                                   10
Case x:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 11 of 15 Page ID #:294




  1    Non-Party in this Action and designated as"CONFIDENTIAL." Such information
  2    produced by Non-Parties in connection with this litigation is protected by the
  3    remedies and reliedprovided by this Order. Nothing in these provisions should be
  4    construed as prohibiting allon-Party from seeking additional protections.
  5             (b) In the event that a Party is required, by a valid discovery request, to
  6    produce allon-Party's confidential information in its possession, and the Party is
  7    subject to an agreement with the Non-Party not to produce the Non-Party's
  8    confidential information,then the party shall:
  9                 ~1) promptly notify in writing the Requesting Party and the Non-Party
 10    that some or all ofthe information requested is subject to a confidentiality
 11    agreement with allon-Party;
 12                (2) promptly provide the Non-Party with a copy ofthe Stipulated
 13    Protective Order in this Action,the relevant discovery request(s), and a reasonably
  ~4   specific description ofthe information requested; and
  15                (3) make the information requested available for inspection by the
  16   Non-Party, if requested.
  17            (c) Ifthe Non-Party fails to seek a protective order from this court within
  18   14 days ofreceiving the notice and accompanying information, the Receiving Party
  19   may produce the Non-Party's confidential information responsive to the discovery
 20    request. Ifthe Non-Party timely seeks a protective order,the Receiving Party shall
 21    not produce any information in its possession or control that is subject to the
  22   confidentiality agreement with the Non-Party before a determination by the court.
  23   Absent a court order to the contrary,the Non-Party shall bear the burden and
  24   expense ofseeking protection in this court of its Protected Material.
  25    10.   UNAUTHORIZEI~.L~ISCLOSURE OF PROTECTED MATERIAL
  26          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  27   Protected Material to any person or in any circumstance not authorized under this
  28    Stipulated Protective Order,the Receiving Party must immediately(a)notify in
                                                  11
     19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 12 of 15 Page ID #:295




i    writing the Designating Pare ofthe uYiauthorized disclosures,(b)use its best efforts
2    to retrieve all unauthorized copies ofthe protected Material,(c)inforna the person or
3    persons to whom unauthorized disclosures were made of all the terms of this Order,
4    and(d)request such person or persons to execute the "Acknowledgment and
5    Agreement to Be Bound" that is attached ~iereto as Exhibit A.
6    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
7           PROTECTED MATERIAL
8          When a Producing Party gives notice to Receiving Parties that certain
9    inadvertently produced material is subject to a claim ofprivilege or other protection,
10   the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
11   Procedure 26(b)(5)(B).
12   12. 'MISCELLANEOUS
13         12.1 Right to Further Relief. Nothing in this Order abridges the right ofany
14   person to seek its modifi~atzon by the Court in the future.
15          12.2 Right to Assert Other Objections. By stipulating to the entry ofthis
16   Protective Order, no Pariy waives any right it othervuise would have to object to
17   disclosing or producing any information or ite~i on any ground not addressed in this
18    Stipulated Protective Order. Similarly, no Party waives any right to object on any
19    ground to use in evidence of any ofthe material covered by this Protective Order.
20          12.3 Filing Protected Nlaterial. A Party that seeks to file under seal any
21    Protected Material must comply with Local Civil Rule 79-5. Protected Material
22    may only be filed under seal pursuant.to a court order authorizing the sealing ofthe
23    specific Protected Material at issue. If a Party's request to file Protected Material
24    under seal is denied by the court, then the Receiving Party may file the information
25    in the public record unless otherwise instructed by the court.
26    13.   FINAL DISPOSITION
27           After the final disposition ofthis Action, a.s defined in paragraph 4, within 60
28    days of a written request,by the Designating Party, each Receiving Party must return
                                               12
~ase~g:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 13 of 15 Page ID #:296




  1    all Protected Material to the Producing Party or destxoy such material. As used in
  2    this subdivision,"a11 Protected Material" includes all copies, abstracts, compilations,
  3    summaries, and any other format reproducing ox capturing any ofthe Protected
  4    Material. Whether the Protected Material is returned or destroyed,the Receiving
  5    Party must submit a written certification to the Producing Party(and,if not the same
  6    person or entity, to the Designating Party) by the 60 day deadline that(1)identifies
  7    (by category, where appropriate) all the Protected Material that was returned or
  8    destroyed and(2)affirms that the Receiving Party has not retained any copies,
  9    abstracts, compilations, summaries or any other format reproducing or capturing any
 lU    ofthe Protected Material. Notwithstanding this provision, Counsel are entitled to
 11    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 12    transcripts, legal memoranda,correspondence, deposition and trial exhibits, expert
 13    reports, attorney work product, and consultant and expert work product,even if such
 14    materials contain Protected Material. Any such archival copies that contain or
 15    constitute Protected Material remain subject to this Protective Order as set forth in
 16    Section 4(DURATION).
 17     14.    VIOLATION               .
 18     Any violation ofthis Order may be punished by appropriate measures including,
 19     without limitation, contempt proceedings and/or monetary sanctions.
 20    IT IS SO STIPULATED,TI~OUGH COUNSEL OF RECORD.
 21
 22     DATED October I~,2019
 23
 24
        Atto      for Plaintiff Cityscape Rentals, LLC
 25
 26
  27
  28
                                                  13
Case~~:19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 14 of 15 Page ID #:297




       DATED:6ctebe~~,2019
  2

  3                1~1?/
       ttA orneys for Defendant Travelers Casualty
  4    Insurance Company of America
  5
  6
       FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
  7
  8
       DATED: /2)~3~I~                      _
  9
 10
 11 "LION. CHARLES F. EICK
       United States Magistrate Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
  24
  25
  26
  27
  28
                                                14
     :19-cv-01886-DSF-E Document 21 Filed 12/23/19 Page 15 of 15 Page ID #:298




i                                            EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO B~ BOUND
3

4    I,                                [print or type full name],of
5    [print or type full address], declaxe under penalty of perjury that I have read in its
6    entirety and understand the Stipulated Protective Order that was issued by the
7    United States District Court for the Central District of California on [date] in the
8    case of Cityscape Rentals, LLC v. ?'ravelers Casualty Insurance Company of
9    America, et ad., United States District Court for the Central District of California,
10   Case No.2:19-cv-01886-DSF-E. I agree to comply with and to be bound by all the
11   terms ofthis Stipulated Protective Order and I understand and acknowledge that
12 ~~ failure to so comply could expose me to sanctions and punishment in the nature of
13   contempt. I solemnly promise that I.will not disclose in any manner any
14   information or item that is subject to this Stipulated Protective Order to any person
15   or entity except in strict compliance with the provisions ofthis Order.
16   Y further agree to submit to the jurisdiction ofthe United States District Court for the
17   Central District of California for enforcing the terms ofthis Stipulated Protective
18    Order, even if such enforcement p*occedings occur after termination ofthis action.
19   I hereby appoint                                      [print or type full name]of
20                                 ~                       [print or type full address and
21   telephone number] as my California agent for service ofprocess in connection with
22    this action or any proceedings related to enforcement ofthis Stipulated Protective
23 II Order.
24    Date:

25    City and State where sworn and signed:
26    Printed name:

27
28    Signature:
                                                   15
